Citation Nr: 9923199	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  91-42 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to service connection for kidney cancer.  

3.  Entitlement to service connection for metastatic 
carcinoid tumor of the small bowel.  

4.  Entitlement to service connection for status post 
nephrectomy and cholecystectomy.

5.  Entitlement to an increased rating for detached retina of 
the right eye and peripheral cystoid degeneration of the left 
eye, currently evaluated as 50 percent disabling.  

6.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.  


7.  Entitlement to an increased rating for hypertension, 
rated 10 percent disabling prior to January 12, 1998, and for 
hypertensive cardiovascular disease, currently evaluated as 
30 percent disabling.  

8.  Entitlement to an increased (compensable) rating for 
degenerative arthritis of the right ankle.  

9.  Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities, prior 
to January 12, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1990 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which addressed the ratings of the 
veteran's service connected disabilities, and a June 1993 
rating decision, which denied service connection for cancer 
of the prostate, kidney, and small bowel, and for residuals 
of a nephrectomy and cholecystectomy.  


The case was remanded by the Board in February 1992 and 
November 1995.

By rating decision dated in October 1998, the RO increased 
the evaluation of the veteran's hypertension to 30 percent 
disabling, on the basis of revised regulations applicable to 
the evaluation of that disorder that became effective on 
January 12, 1998.  In that rating action, service connection 
was also established for peripheral vascular disease of the 
lower extremities.  This resulted in a 100 percent schedular 
rating, effective January 12, 1998.  As the veteran appealed 
the denial of a total rating based on individual 
unemployability prior to that date, the Board retains 
jurisdiction over the issue prior to the assignment of the 
100 percent schedular rating.  

The issues of a rating for hypertensive cardiovascular 
disease in excess of 30 percent after January 12, 1998; a 
compensable evaluation for right ankle arthritis; and a total 
rating by reason of individual unemployability; will be 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  It has not been demonstrated that the veteran was exposed 
to ionizing radiation during service.  

2.  There has been no establishment of an etiologic nexus 
between currently demonstrated prostate cancer, which was 
first demonstrated many years after service, and the 
veteran's period of active duty.

3.  There has been no establishment of an etiologic nexus 
between currently demonstrated kidney cancer, which was first 
demonstrated many years after service, and the veteran's 
period of active duty.


4.  There has been no establishment of an etiologic nexus 
between currently demonstrated small bowel cancer, which was 
first demonstrated many years after service, and the 
veteran's period of active duty.

5.  There has been no establishment of an etiologic nexus 
between the residuals of a nephrectomy and cholecystectomy, 
the need for which was first demonstrated many years after 
service, and the veteran's period of active duty.

6.  Detached retina of the right eye and peripheral cystoid 
degeneration of the left eye are currently manifested by 
right eye corrected visual acuity of 20/60 compounded by 
impairment of field vision of average concentric contraction 
of 7 degrees, which is the equivalent to central visual 
acuity of 20/200; and left eye visual field that is 
contracted to an average of 41 degrees, which is equivalent 
to impairment of central visual acuity of 20/70.

7.  Hypertensive heart disease was manifested by mild 
enlargement of the heart prior to January 12, 1998.  

8.  Degenerative disc disease of the lumbar spine is 
currently manifested by constant pain, sciatic neuropathy and 
absent ankle jerks and is productive of pronounced 
impairment.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for prostate cancer.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.311 (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for kidney cancer.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.311 (1998).


3.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for metastatic carcinoid 
tumor of the small bowel.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.311 (1998).

4.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for status post 
nephrectomy and cholecystectomy.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.311 (1998).

5.  The criteria for a rating in excess of 50 percent for 
detached retina of the right eye and peripheral cystoid 
degeneration of the left eye have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.84a, 
Codes 6076, 6080 (1998).  

6.  The criteria for a rating of 30 percent for hypertensive 
cardiovascular disease, but no greater, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Code 7007 
(prior to January 12, 1998).  

7.  The criteria for a rating of 60 percent for degenerative 
disc disease of the lumbar spine have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Code 5293 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including malignant tumors, may be presumed to have 
been incurred during 

service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  In addition, service connection for certain 
disabilities resulting from exposure to ionizing radiation is 
appropriate in specific circumstances.  38 C.F.R. § 3.311.

The threshold question to be answered concerning these issues 
is whether or not the veteran has presented evidence of well-
grounded claims; that is, ones that are plausible, meritorious 
on their own, or capable of substantiation.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he 
has not presented such claims, his appeal must fail and there 
is no duty on the VA to assist him in the development of his 
claims because such additional development would be futile.  
Id.

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis.  Where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

The veteran is claiming service connection for cancer of the 
prostate, kidneys and small bowel, as well as for the 
residuals of surgery for the removal of his kidney and gall 
bladder.  The cancers were first noted of record in a report 
of VA hospitalization, dated from January to March 1990.  At 
that time, it was reported that the veteran had been referred 
to the urology clinic for evaluation of a prostate nodule.  
The nodule turned out to be a carcinoma.  During the 
evaluation, he was found to have bilateral 

renal masses, which turned out to be renal cell carcinoma, and 
a carcinoid tumor that was metastatic to the mesentery lymph 
nodes.  During the course of his treatment, it was noted that 
he had gallstones.  The veteran underwent an exploratory 
laparotomy, with left radical nephrectomy and partial right 
radical nephrectomy, cholecystectomy, and partial resection of 
the small bowel with periaortic lymph node dissection.  The 
pertinent diagnoses were prostate nodule, renal cell 
carcinoma, metastatic carcinoid tumor of the small bowel, and 
cholelithiasis.  

In a March 1997 letter, the chief of the hematology/oncology 
department of a VA Medical Center indicated that the veteran 
had been suffering from three different types of cancers since 
1990.  After reviewing some of the treatment procedures that 
had been performed, he went on to say that having three 
different types of cancers is an unusual situation, and that 
the veteran's exposure to ionizing radiation in the past may 
be the explanation for this situation.  

The three cancers for which the veteran is claiming service 
connection are found on the list of diseases for which service 
connection on the basis of exposure to ionizing radiation may 
be presumed.  Therefore, the question before the Board is 
whether or not the veteran may be included in that class of 
veterans.  After review of the extensive evidence of record, 
it is found that he may not.  The veteran's contentions 
regarding his radiation exposure center on allegations that he 
was exposed while washing aircraft that had flown on top 
secret missions over nuclear tests performed by the Soviet 
Union.  The many attempts made by the RO to verify this 
exposure have not been successful.  

In this regard, it is noted that several requests for 
information were sent to the United States Air Force in an 
attempt to obtain verification of the veteran's claimed 
radiation exposure.  In June 1998, a response was received to 
the effect that there was no evidence that the veteran or any 
of the units to which the veteran was assigned during service 
were involved in any non-US nuclear tests.  It was indicated 
that the majority of the aircraft that participated in "air 
sampling" testing, which is the type of activity described by 
the veteran, were attached to the Air Weather Service (AWS) 
and not 

aircraft of the Strategic Air Command (SAC).  The veteran's 
contentions are based on his duty with SAC units.  None of the 
SAC units that the veteran has indicated he served with were 
involved in "air sampling" testing.  

As it has not been demonstrated that the veteran was exposed 
to ionizing radiation during service, service connection for 
the claimed conditions under regulations applicable to such 
service is not appropriate.  

Nevertheless, while the veteran's contentions have primarily 
centered on his claim of exposure to ionizing radiation 
during service, service connection must also be considered on 
a direct basis, that is, it must also be determined if any of 
these conditions may be directly related to the veteran's 
periods of active duty.  Combee v. Brown, 34 F.3rd 1039 (Fed. 
Cir. 1994).  

In the instant case, the veteran's kidney cancer with 
resulting nephrectomy, small bowel cancer, and prostate cancer 
were not demonstrated until many years after his discharge 
from active duty.  Neither were the gallstones that led to the 
cholecystectomy performed in 1990 demonstrated during service 
or for many years thereafter.  For his claim to be well 
grounded, the veteran would have to submit competent medical 
evidence of causality between incidents of service and the 
disability for which he is claiming service connection.  
Grivois v. Brown, 6 Vet. App. 136 (1994).  He has not done so 
in this case.  Therefore, service connection is denied.  

II.  Claims for Increased Ratings

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible.  The facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist the 
veteran in the development of his claim has been satisfied.  
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  


A.  Detached Retina, Right Eye and 
Peripheral Cystoid Degeneration, Left Eye

Service connection for the veteran's eye disorders was 
granted by the RO in 1974, with a noncompensable rating 
assigned at that time.  The rating was increased to 30 
percent disabling by rating decision in 1988 and increased to 
50 percent disabling, on an extraschedular basis, by rating 
decision in 1993, which was during the course of this appeal.  
He has continued his appeal of the 50 percent rating.  

An examination was conducted by VA in March 1992.  At that 
time, corrected visual acuity in the right eye was 20/60.  
Corrected visual acuity in the left eye was 20/30.  The 
veteran had retinal scarring due to old retina cryopathy 
detachment repair and macular deterioration in the right eye.  
This lead to poor vision in the right eye and poor depth 
perception.  

An examination was conducted by VA in July 1992.  At that 
time corrected visual acuity in the right eye was 20/60.  
Corrected visual acuity in the left eye was 20/20.  A visual 
field deficit was noted.  Another examination was conducted 
by VA in September 1992.  Corrected visual acuity was again 
20/60 in the right eye and 20/20 in the left.  Visual field 
testing showed average concentric contraction of 7 degrees in 
the right eye and 41 degrees in the left eye.  

An examination was conducted by VA in December 1996.  At that 
time, corrected visual acuity was 20/40 in the right eye and 
20/20 in the left.  No visual field deficits were noted.  

For impairment of central visual acuity, with vision in one 
eye of 20/200 and vision in the other eye of 20/70, a 40 
percent rating is warranted.  38 C.F.R. § 4.84a, Code 6076.  

Impairment of field vision, with unilateral concentric 
contraction to 45 degrees, but not to 30 degrees shall be 10 
percent disabling, or rated as central visual acuity of 

20/70.  Impairment of field vision, with unilateral 
concentric contraction between 15 degrees and 5 degrees, 
shall be 20 percent disabling, or rated as central visual 
acuity of 20/200.  38 C.F.R. §§ 4.76, 4.76a, 4.84a, Code 
6080.  

The veteran's right eye disability was shown in 1992 to be 
corrected visual acuity of 20/60 compounded by impairment of 
field vision of average concentric contraction of 7 degrees, 
which is the equivalent to central visual acuity of 20/200.  
While his left eye central visual acuity was corrected to 
20/20, visual field was contracted to an average of 41 
degrees.  This is equivalent to impairment of central visual 
acuity of 20/70.  

Impairment of central visual acuity of 20/200 in one eye and 
20/70 in the other warrants a 40 percent rating under the 
regulatory criteria.  The veteran has been assigned an 
additional 10 percent on an extraschedular basis due to the 
fact that, in addition to having only 7 degrees concentric 
contraction in the right eye, he also had visual acuity 
correctable to only 20/60.  The Board finds no basis for 
awarding a benefit in excess of this amount, particularly in 
light of the apparent improvement demonstrated on examination 
in 1996.  Under these circumstances an increased rating for 
the veteran's eye disorders is not warranted.  

B.  Hypertension with Hypertensive
Cardiovascular Disease

Service connection was granted for hypertension by rating 
decision of the RO in April 1974.  A 10 percent rating was 
assigned at that time.  This rating was recently raised to 30 
percent, effective January 12, 1998.  The veteran has 
continued his appeal of the rating.  

In evaluation the veteran's hypertension, it is important to 
note that the regulatory criteria for evaluations of this 
disability were amended, effective January 12, 1998.  Where 
the law or regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, the 

revised regulations may not be applied prior to their 
effective date.  Rhodan v West, 12 Vet. App. 55 (1998).  As 
noted, the aspect of the claim addressing the rating in 
excess of 30 percent effective as of January 12, 1998, will 
be included in the remand portion of this decision.  

An examination was conducted by VA in March 1992.  At that 
time, it was noted that the veteran was taking medication for 
his hypertension.  His blood pressure was considered to be 
relatively well controlled, but he stated that while working, 
if he was on his feet excessively, he noted occasional slight 
ankle edema.  He also noted, in recent years, shortness of 
breath and nocturnal dyspnea.  On objective examination, his 
heart was regular, with no murmurs.  The lungs were clear.  
There was no ankle edema and his neck veins were not 
distended.  He showed no evidence of cardiac decompensation on 
physical examination.  Blood pressure was 167/98, while 
sitting; 161/97, while lying; and 144/82, while standing.  The 
heart was not enlarged to percussion on physical examination.  
A chest X-ray study showed no active disease, but mild 
cardiomegaly.  

VA outpatient treatment records, dated from 1992 through 
August 1994,include numerous blood pressure readings.  The 
diastolic readings were predominantly within the mid-90's to 
mid-100 range.  

An examination was conducted by VA in December 1996.  The 
veteran reported that he had been on treatment for his blood 
pressure continuously since his discharge from service.  When 
his pressure was elevated he felt uncomfortable.  He had 
occasional headache.  He had cramping and pain in the calves 
of both legs while walking.  This had gradually become worse 
over the years.  He had leg pain while walking less than 100 
yards.  Lung fields had diminished percussion notes and 
decreased breath sounds because of an obese chest wall.  There 
was no dependent edema.  Neck veins were normal.  Heart size 
could not be determined from physical examination because of 
the obese chest wall.  Blood pressure readings were 138/90, 
while sitting; 118/73, while recumbent; and 96/44, while 
standing.  


A 30 percent evaluation is warranted for hypertensive heart 
disease with definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, and moderate dyspnea 
on exertion.  A 60 percent evaluation requires marked 
enlargement of the heart (confirmed by roentgenogram or an 
apex beat beyond the midclavicular line), sustained diastolic 
hypertension with diastolic pressure of 120 or more (which 
may later have been reduced), dyspnea on exertion, and the 
preclusion of more than light manual labor.  
38 C.F.R. § 4.104, Code 7007 (effective prior to January 12, 
1998.)

Where diastolic pressure is predominately 100 or more, or 
where continuous medication is shown necessary for the 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a 10 percent rating is 
assigned.  With diastolic pressure predominantly 110 or more 
with definite symptoms, a 20 percent rating is warranted.  
38 C.F.R. § 4.104, Code 7101 (effective prior to January 12, 
1998).  

Review of the record shows that an X-ray study in March 1992 
showed mild cardiomegaly.  Definite enlargement of the heart 
warrants a 30 percent rating.  Under these circumstances, a 
30 percent rating was warranted under the regulatory criteria 
in effect prior to January 12, 1998.  Neither marked 
enlargement of the heart nor diastolic readings of 120 or 
more have been demonstrated.  Therefore, a rating in excess 
of 30 percent is not warranted.   

C.  Degenerative Disc Disease of the Lumbar Spine

Service connection for degenerative disc disease of the spine 
at L5-S1 was granted by the RO in an April 1974 rating 
decision.  A 10 percent evaluation was assigned at that time.  
The rating was increased to its current 20 percent in a 
January 1993 rating decision.  

An examination was conducted by VA in March 1992.  At that 
time, the veteran reported that he had back pain on a 
continuous basis, with some periods of 

increased pain and limited mobility.  He says that he has to 
avoid getting into unusual positions such as squatting down 
or sitting at a level below an ordinary chair level, because 
he might not be able to get up without assistance.  He 
describes pain radiating from the very low back into the 
right buttock, down the back of the thigh and lateral leg.  
He described some diminution of sensation and paresthesia 
that involve the right lower extremity from the knee downward 
in a stocking like pattern.  He says that he has some leg 
pain all of the time and some back pain all of the time.  On 
examination, the musculature of the back was symmetrical, 
well-developed, tight, but not actually in spasm.  There were 
no trigger points.  There was no tenderness to palpation and 
light percussion.  He had localized pain during the 
examination to the belt line and into the right hip.  

Range of motion of the thoraco-lumbar spine was forward 
flexion to 60 degrees.  This flattened the lumbar, but he was 
unable to reverse the lumbar curve.  Extension was to 10 
degrees.  Left and right lateral flexion were to 10 degrees.  
Rotation was to 15 degrees on the left and to 10 degrees on 
the right.  There was definite evidence of pain at the 
extremes of motion.  Deep tendon reflexes in the upper 
extremities were 2+ and equal.  Left knee, ankle and plantar 
reflexes were 2+.  On the right, the patella reflex was 1+, 
but tendon, ankle and plantar reflexes could not be elicited.  
There was subjective diminution of all sensory components 
from the knee down.  The diminution was in a stocking-like 
distribution.  There was no asymmetry in measurements of calf 
muscles or thigh muscles.  He was able to rise on his toes 
and rise on his heels and take a few steps in each of these 
orientations but was unable to do a squat and stand up.  

X-ray studies showed marked degenerative changes at L5-S1, 
with osteophytes and some attempts at fusion with loss of 
interspace.  There were hypertrophic changes in the remainder 
of the lumbar vertebrae, with some peripheral osteophytes and 
some attempts at fusion of these osteophytes at several 
levels.  There was no loss of interspace except at L5-S1.  
The impression was degenerative changes of the lumbar spine, 
most marked at L5-S1.  The clinical diagnosis was 
degenerative joint 

disease, L5-S1, with right sciatic neuropathy and marked 
limitation of mobility of the thoraco-lumbar spine.  

An examination was conducted by VA in December 1996.  On 
neurologic examination, there was a possibility of a central 
disc extrusion or spinal stenosis at L5-S1, and of 
degenerative arthritis and degenerative disc disease.  There 
was an area of diminished sensation over the sacrum, but not 
other areas.  Deep tendon reflexes in the upper extremities 
were 1+.  In the lower extremities reflexes were 1+ at the 
knees, but absent at the ankle and plantar levels.  There was 
a gradually diminishing sensory perception starting just 
below the knees and downward bilaterally.  There were 
complaints of tingling, numbness, and burning pain of the 
feet.  The examiner stated that there was no clear evidence 
of spinal cord disease, although the possibility of disc 
extrusion at L5-S1 could not be ruled out.  The veteran had 
peripheral neuropathy, symmetrically, in the distal lower 
extremities that the examiner thought could be related to 
chemotherapy treatment for the veteran's renal cell 
carcinoma.  

On orthopedic examination, the veteran stood fairly erect 
with a minimal increase in cervical lordosis.  Range of 
motion of the thoracolumbar spine was 70 degrees forward 
flexion, 20 degrees backward extension, 30 degree left and 
right lateral flexion, and 30 degrees left and right 
rotation.  He had complaints of pain at the limits of 
mobility of the thoracolumbar testing.  X-ray studies showed 
narrowing of the lumbosacral joint space.  The remaining disc 
spaces appeared satisfactory.  The cortical margins were 
thinned and there was diminished osseous density.  There was 
moderate spondylosis of the mid and lower lumbar vertebrae.  
The diagnosis was degenerative arthritis and degenerative 
disc disease of the lumbar spine.  

Moderate intervertebral disc syndrome, with recurring 
attacks, is rated as 20 percent disabling.  A 40 percent 
evaluation requires severe recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other 

neurological findings appropriate to the site of the diseased 
disc) and little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293.  

The degenerative disc disease of the lumbar spine causes 
almost constant pain and significant neurologic findings.  
While there is some question as to whether these neurologic 
findings are consistent with sciatic neuropathy or with 
chemotherapy used to treat the veteran's cancer, resolving 
reasonable doubt in the veteran's favor, the Board finds them 
to be sufficiently close to sciatic neuropathy to consider 
this criterion for a higher evaluation to be met.  It is true 
that a stocking type sensory distribution may not be due to 
sciatica, but ankle jerk is absent and the veteran has 
radiating pain into his right buttock and thigh, which are.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The Board finds enough of the 
criteria for a 60 percent rating have been met.  Under these 
circumstances, an increased rating, to 60 percent, is 
warranted.  


ORDER

The claims for service connection for prostate cancer, kidney 
cancer, metastatic carcinoid tumor of the small bowel, and 
for status post nephrectomy and cholecystectomy are denied.  
An increased rating for detached retina of the right eye and 
peripheral cystoid degeneration of the left eye is denied.  
An increased rating for hypertensive heart disease prior to 
January 12, 1998, and an increased rating for degenerative 
disc disease of the lumbar spine are granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.  


REMAND

The remaining issues on appeal are entitlement to an 
increased rating for hypertensive heart disease subsequent to 
January 12, 1998; entitlement to a 

compensable rating for arthritis of the right ankle; and 
entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  
Regarding the evaluation of the veteran's heart disease, it 
is noted that the regulatory criteria applicable to 
evaluations of this disorder, which were revised in January 
1998, utilize specific information on workload, metabolic 
equivalent (MET).  This is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight, per minute.  No 
information concerning the veteran's MET usage has been 
provided.  This testing must be performed prior to appellate 
consideration.  See e.g. Massey v. Brown, 7 Vet. App. 204 
(1994).

Regarding the evaluation of the veteran's right ankle 
arthritis, it is noted that, despite two previous remands, 
information on motion of the veteran's right ankle has not 
been obtained.  It is noted that, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss) 
must be considered apart from and in addition to the 
appropriate Diagnostic Codes in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  An examination of the veteran's right ankle 
must be performed prior to appellate consideration.  

The matter of entitlement to a total rating by reason of 
individual unemployability due to service connected 
disabilities must be remanded so that the veteran's 
eligibility may be determined in light of the grants of 
benefits made herein as well as to ascertain the severity of 
the veteran's right ankle disorder.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should schedule the veteran to 
undergo a special cardiovascular 
examination to ascertain the extent of 
his disability.  All indicated tests 
necessary to evaluate the veteran's heart 
disease should be undertaken.  The claims 
file should be made available to the 
examiner for review.  The specialist 
should provide 

complete rationale for all conclusions 
reached.  A copy of the pertinent rating 
criteria should be provided to the 
examiner in order to ensure that all 
requested tests are performed.

The appellant should be scheduled for VA 
orthopedic examination to determine the 
current extent of the right ankle 
arthritis.  The appellant's claims file 
must be made available to the VA examiner 
for review prior to the examination.  X-
rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
the examiner.  The examiner must provide 
a thorough description of the appellant's 
service-connected disorder and render 
objective clinical findings concerning 
the severity of the disability, to 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any.  
The examiner must then render an opinion 
concerning the effect of the appellant's 
service-connected disability on his 
ordinary activity and his ability to 
procure and maintain employment.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in 

an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

